Per Curiam:
A careful examination of this case fails to disclose error. The legal principles involved were in the main settled when the case was here before. See Collins v. Barnes, 83 Pa. 15. The errors assigned relate principally to matters occurring on the trial below. As, however, the trial appears to have been conducted in accordance with the principles indicated in the former opinion, we see no just cause of complaint. There is no objection to the filing of the amended narr, referred to in the first four specifications of error. There was no change of the cause of action. The objections to the admission of evidence are covered by the former opinion. The real trouble of the plaintiff in error is that he has the verdict of the jury against him.
Judgment affirmed.